Title: To Thomas Jefferson from Benjamin Walker, 30 March 1808
From: Walker, Benjamin
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Utica 30th March 1808—
                  
                  In answer to the Letter you did me the honor to write to me on the subject of Mr Bonhorst I must premise that I have no other knowledge of that Gentleman than what is derived from an accidental acquaintance with him since his residence in this Village—he came to this Country from France the last fall and I have understood brought Letters to Messrs. Le Roy and Bayard and other persons in New York and Philadelphia—he has resided among us now upwards of Six Months and has been intimate in my family the whole of the time so far as these oppertunities have enabled me to form an Opinion I esteem him a Man of strict honor and integrity and from his Education talents and disposition extremely amiable in Society
                  Mr Bonhorst informs me that he served twelve years in the Prussian Army the greatest part of the time in the Artilleres et Cavalrie legers I know little of the particular nature of these services but from the conversations I have had with him I am inclined to credit his professions of being Master of both these branches and I take him to be a Man who would undertake nothing he was not assured of acquiring honor in.—on the whole I believe he would be a valuable acquisition to the Country—
                  I have seen his Discharge signed by the King it is dated I think in March last—and nothing can be more honorable it expresses to be given with regret at at his own solicitation That he retires with the rank of Major,—a confidence that he will not enter into any service hostile to his Majesty, and a promise that whenever he chooses to return he shall be admitted without any prejudice to his rank from his absence—
                  He proposed setting off for Philadelphia last week but has been detained by the weather—yesterday he expressed his uneasiness at receiving no answer to his Letter but I told him it was impossible you could personally attend to the various applications which were constantly pouring in & that he should apply to the Secretary at War and I advised him when at Philadelphia to push on as far as Washington which I think it probable he may do—with the highest consideration I have the honor to be 
                  Your very Obed Serv
                  
                     B Walker 
                     
                  
               